UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1709



LESLIE MOFOR ABANDA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-287-759)


Submitted:   January 18, 2006             Decided:   January 27, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carrie Crawford, Laurel, Maryland, for Petitioner. Jonathan S.
Gasser, United States Attorney, Jennifer Aldrich, Assistant United
States Attorney, Columbia, South Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leslie Mofor Abanda, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s (IJ) denial

of   his   applications    for   asylum,    withholding   of    removal,   and

protection under the Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Abanda fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Abanda

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).         In addition, we uphold

the IJ’s finding that Abanda failed to establish that it was more

likely than not that he would be tortured if removed to Cameroon.

See 8 C.F.R. § 1208.16(c)(2) (2005).

            Accordingly,    we   deny   the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           PETITION DENIED


                                    - 2 -